Citation Nr: 1536674	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-33 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of rectal abscess requiring surgery with incontinence and unable to hold bowel (also claimed as anal fistula with perirectal abscess requiring surgery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to July 1991 and from May 2005 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claim was subsequently transferred to the RO in Nashville, Tennessee.

The Board notes that the Veteran did not appear for a hearing scheduled for him in July 2015, and the record does not reflect that he has made a further request to reschedule the hearing.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed the instant claim for service connection in May 2009.  He asserts that service connection is warranted as he had a perirectal abscess in service that was drained; purulent discharge and drainage with some induration continued.  Service treatment records show that he was scheduled for an incision and drainage (I&D) of the abscess in March 2007.  He was subsequently diagnosed with fistula in ano and underwent a fistulotomy in May 2007.

The Veteran was afforded a VA examination in June 2010 in which the examiner noted review of service medical records only.  The Veteran complained of urgency with bowel movements.  The examiner noted no residuals on physical examination.  The examiner diagnosed resolved rectal fistula with perirectal abscess and normal rectum; however, the examiner noted mild effects on chores, shopping, exercise, sports, recreation, and traveling.  The examiner opined that the Veteran's anal fistula with perirectal abscess was most likely caused by or a result of military service as there was no evidence of complaints or treatment for fistula or perirectal abscess prior to military service, and there was treatment for anal fistula and perirectal abscess while in the military.  In the comment section, it was noted that the etiology of the anal fistula with perirectal abscess was unknown; there were no residuals identified.

The Veteran stated in his July 2011 notice of disagreement and November 2012 formal appeal that he experienced fecal incontinence and had a history of hemorrhoids and perianal discharge.  The Veteran also generally expressed extreme dissatisfaction with the June 2010 examination.

Based on the evidence of record, the Board finds that the June 2010 VA examination and opinion are inadequate for adjudication purposes.  That is, the examination was contradictory as the examiner found no residuals on physical examination but then noted mild effects on daily activities.  In addition, the examiner found an etiology related to service but then commented that an etiology was unknown.  Moreover, the VA examiner's opinion is inadequate for adjudication purposes as it did not account for the Veteran's subjective complaints of fecal incontinence, hemorrhoids, and perianal discharge.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records and any VA treatment records pertaining to the Veteran's residuals of rectal abscess requiring surgery with incontinence and unable to hold bowel (also claimed as anal fistula with perirectal abscess requiring surgery) not currently of record. 

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination, with a physician skilled in gastroenterology, to address his claim of entitlement to service connection for residuals of rectal abscess requiring surgery with incontinence and unable to hold bowel (also claimed as anal fistula with perirectal abscess requiring surgery).  The examiner should be given access to the virtual records.  After review of the records, interview, and examination of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) the Veteran suffers from any residuals of rectal abscess requiring surgery with incontinence and unable to hold bowel (also claimed as anal fistula with perirectal abscess requiring surgery) that is due to or the result of his active service, to include his in-service treatment resulting in a fistulotomy in May 2007?  The examiner should address the Veteran's reports of fecal incontinence, hemorrhoids, and perianal discharge, and confirm or deny such diagnoses. 

A rationale must be provided for all opinions expressed.

3.  After undertaking any additional development it determines to be warranted, the AOJ should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

